Citation Nr: 1330449	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  13-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 1948 to February 1952 and again from July 1955 to July 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

The Veteran claims his PTSD is more severe than currently rated.  In support of his claim, he indicated in his February 2013 substantive appeal that his VA physician states his condition is "serious."  The record, however, only currently contains VA outpatient treatment records through May 2011.  In light of the Veteran's 2013 statement, the VA must ensure all current VA outpatient treatment records are obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are considered part of the record on appeal since they are within VA's constructive possession).

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his PTSD in June 2011.  Since a remand to obtain updated VA treatment records is required, the Veteran should also be afforded a VA examination to determine the current degree of severity of his PTSD while this case is in remand status..

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records for the period since May 2011.

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of his PTSD.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be instructed to distinguish, to the extent possible, the symptoms and impairment associated with the PTSD from those associated with the Veteran's stroke.

The rationale for all opinions expressed must also be provided.  

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for an examination, documentation showing that the Veteran was properly notified of the examination must be associated with the record.  

4.  The RO or the AMC should also undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

